Citation Nr: 1720503	
Decision Date: 06/08/17    Archive Date: 06/21/17

DOCKET NO.  12-12 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for lumbar spine degenerative disc disease (DDD) and degenerative joint disease (DJD) prior to May 27, 2015, and in excess of 40 percent thereafter.

2.  Entitlement to an initial rating for radiculopathy of the right lower extremity in excess of 10 percent for the period prior to June 11, 2014, and in excess of 20 percent thereafter.

3.  Entitlement to an initial rating for radiculopathy of the left lower extremity in excess of 10 percent for the period prior to June 11, 2014, and in excess of 20 percent thereafter.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Faverio, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1989 to May 1989 and from June 2000 to July 2000.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii.


FINDINGS OF FACT

1.  Prior to May 27, 2015, the Veteran's lumbar spine DDD and DJD was manifested by forward flexion of the thoracolumbar spine to 45 degrees.
 
2.  Since May 27, 2015, the Veteran's lumbar spine DDD and DJD has manifested by limitation of forward flexion of the thoracolumbar spine to 30 degrees or less.

3.  Throughout the appeal period, the Veteran has not had ankylosis. 

4.  The Veteran's radiculopathy of the right lower extremity manifested as mild incomplete paralysis, and no more, for the period prior to June 11, 2014.

5.  The Veteran's radiculopathy of the left lower extremity manifested as mild incomplete paralysis, and no more, for the period prior to June 11, 2014.

6.  The Veteran's radiculopathy of the right lower extremity manifested as moderate incomplete paralysis, and no more, for the period following June 11, 2014.

7.  The Veteran's radiculopathy of the left lower extremity manifested as moderate incomplete paralysis, and no more, for the period following June 11, 2014.  


CONCLUSIONS OF LAW

1.  The criteria for establishing an initial evaluation in excess of 20 percent for lumbar spine DDD and DJD for the period prior to May 27, 2015, have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.71a (2016); Diagnostic Code 5242.

2.  The criteria for establishing an evaluation in excess of 40 percent for lumbar spine DDD and DJD for the period following May 27, 2015, have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.71a (2016); Diagnostic Code 5242.

3.  The criteria for establishing an evaluation in excess of 10 percent for radiculopathy of the right lower extremity for the period prior to June 11, 2014, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.120, 4.124, 4.124a (2016); Diagnostic Code 8520 (2016).

4.  The criteria for establishing an evaluation in excess of 20 percent for radiculopathy of the right lower extremity for the period following June 11, 2014, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.120, 4.124, 4.124a (2016); Diagnostic Code 8520 (2016).

5.  The criteria for establishing an evaluation in excess of 10 percent for radiculopathy of the left lower extremity for the period prior to June 11, 2014, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.120, 4.124, 4.124a (2016); Diagnostic Code 8520 (2016).

6.  The criteria for establishing an evaluation in excess of 20 percent for radiculopathy of the left lower extremity for the period following June 11, 2014, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.120, 4.124, 4.124a (2016); Diagnostic Code 8520 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2016).  In the instant case, VA provided the Veteran adequate notice in a letter sent to the Veteran in September 2009 and again in June 2016.

VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service and VA treatment records are associated with the claims file.  

As detailed by the record, the Veteran has been provided VA examinations in connection with the claims on appeal, as will be detailed further in the Merits portion of this decision.  With regard to the lumbar DDD and DJD claim, the Veteran received three VA examinations: the first in October 2009, the second in May 2015 and most recently in December 2015, all of which included range of motion testing.  In July 2016, the United States Court of Appeals for Veterans Claims (the Court) decided Correia v. McDonald, 28 Vet. App. 158 (2016).  In Correia, which addresses musculoskeletal claims where pain on motion is involved, the Court held that 38 C.F.R. § 4.59 creates range of motion testing requirements with which VA must comply.  38 C.F.R. § 4.59 provides, "The joints involved should be tested for pain on both active and passive motion, in weight-bearing and non-weight-bearing, and, if possible, with the range of the opposite undamaged joint."  

Applying Correia to this case, the Board notes that although the October 2009 and May and December 2015 VA examinations do not include active and passive range of motion testing or weight-bearing and non-weight bearing range of motion testing, the later examinations clearly document that the Veteran does not have ankylosis.  The Board finds that a remand for an additional VA examination addressing the Veteran's range of motion in active and passive motions and in weight-bearing and non-weight bearing could not avail the Veteran of a higher rating for his lumbar spine disability.  In this regard, the Board notes that the Veteran's lumbar spine condition was shown to have worsened to 40 percent disabling from May 27, 2015, and it is no longer possible to capture active and passive range of motion testing or weight-bearing and non-weight bearing ranges of motion prior to that date.  For the period beginning May 27, 2015, in order for the Veteran to achieve over a 40 percent disability rating for his lumbar spine disability, he must demonstrate that he has ankylosis.  The Veteran has received a VA examination since that date which indicates that he does not have ankylosis, which is required to be granted a 50 percent or higher disability rating.  

As such, remand of this claim for retrospective compliance with Correia is not necessary because there is affirmative evidence that such compliance is no longer possible to measure the Veteran's lumbar spine DDD and DJD ranges of motion to include active and passive motion testing or weight-bearing and non-weight bearing testing prior to May 27, 2015.  The Board finds that the May and December 2015 VA examinations are adequate for rating purposes as they clearly indicate that the Veteran does not meet the required state of ankylosis and that the Veteran is not prejudiced by the examinations' lack of Correia compliance. 

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claim that is the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.

	
      II.  Merits

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.  

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).

In determining the appropriate evaluation for musculoskeletal disabilities, particular attention is focused on functional loss of use of the affected loss.  Under 38 C.F.R. § 4.40, functional loss may be due to pain, supported by adequate pathology and evidenced by visible behavior on motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Under 38 C.F.R. § 4.45, factors of joint disability include increased or limited motion, weakness, fatigability, or painful movement, swelling, deformity or disuse atrophy.

Under 38 C.F.R. § 4.59, painful motion is an important factor of joint disability and actually painful joints are entitled to at least the minimum compensable rating for the joint.

Where the question of functional loss due to pain upon motion is raised, the provisions of 38 C.F.R. § 4.40 and § 4.45 must be considered.  DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  Within this context, a finding of functional loss due to pain must be supported by adequate pathology, and evidenced by the visible behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Pain itself does not rise to the level of functional loss as contemplated by § 4.40 and § 4.45, but may result in functional loss only if it limits the ability to perform the normal working movements of the body with normal excursion, strength, coordination or endurance.  Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011).

Disabilities of the spine are rated under the under the General Rating Formula for Diseases and Injuries of the Spine (General Formula) found at 38 C.F.R. § 4.71a.  Intervertebral disc syndrome can, alternately, be rated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes" also found at § 4.71a.   Here, the preponderance of evidence is against a finding that the Veteran has had any incapacitating episodes resulting from his spine disability, as such episodes are defined by VA regulation.  

The General Formula specifies that the criteria and ratings apply with or without symptoms such as pain (whether or not it radiates) stiffness, or aching in the area affected by residuals of injury or disease. Under the General Rating Formula for Diseases and Injuries of the Spine, diseases and injuries to the thoracolumbar spine are to be evaluated under Diagnostic Codes 5235 to 5243 as follows:

Unfavorable ankylosis of the entire spine is evaluated at 100 percent disabling.

Unfavorable ankylosis of the entire thoracolumbar spine is evaluated at 50 percent disabling.

Forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine is evaluated at 40 percent disabling.

Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis is evaluated at 20 percent disabling.

Forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height is evaluated at 10 percent disabling.

Note (2):  (See also Plate V.)  For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (1) under the General Formula directs raters that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, are to be evaluated separately, under an appropriate diagnostic code.  The Board addresses the neurologic abnormalities - radiculopathy, in the next section of this document.   

The Veteran was originally granted service connection for lumbar spine DDD and DJD in February 2010 and assigned a 20 percent disability rating, effective September 2008.  This disability is rated under Diagnostic Code 5242.  The Veteran filed a Notice of Disagreement (NOD) in December 2010 stating only that he would like to appeal the February 2010 rating decision.  In April 2012, the RO issued an SOC continuing the 20 percent rating and the Veteran filed his substantive appeal via VA Form 9 in May 2012.  Thereafter, the RO issued Supplemental Statements of the Case (SSOCs) in October 2012, February 2013, March 2013, and November 2013, each continuing the 20 percent rating.

In October 2014, the Veteran submitted a VA Form 21-4138 requesting reexamination for "DJD arthritis of the spine," among other service-connected disabilities, stating that the condition has worsened.  A VA examination was provided in May 2015 and, pursuant to this examination, a 40 percent evaluation was assigned for the Veteran's lumbar spine DDD and DJD.  The Veteran maintains that 40 percent does not accurately represent the disabling nature of his disability.


A.  A rating for lumbar spine DDD and DJD in excess of 20 percent prior to May 27, 2015.

The Veteran was assigned a 20 percent evaluation for his lumbar spine DDD and DJD prior to May 27, 2015.  This evaluation contemplates forward flexion greater than 30 degrees or a combined range of motion not greater than 120 degrees.  In order to warrant a higher evaluation, there must be the functional equivalent of limitation of flexion to 30 degrees or less due to such factors as limitation of motion, pain on motion, weakness, or excess fatigability.  See DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  

Based on a review of the record, the Board finds that the evidence does not demonstrate the criteria necessary for an evaluation in excess of 20 percent for the Veteran's lumbar spine DDD and DJD during the period prior to May 27, 2015.  

In July 2007, the Veteran was seen at Tripler Army Medical Center (TAMC) for a computed tomography (CT) scan following a lower back strain.  The radiology results showed mild degenerative endplate changes with osteophyte formation present at L1-L2, L4-L5, and L5-S1, with the worst levels being at L4-L5.  No ranges of motion were documented.  Later that same month, the Veteran was seen at TAMC and the examiner noted that the Veteran's forward flexion was 95 degrees, and extension, lateral bend, and rotation were normal.

In August 2007, the Veteran was seen at TAMC and the examiner noted that there was no bruising, swelling, or decrease in range of motion and the Veteran was able to perform forward flexion "to well past 90 degrees" in the physical findings of the musculoskeletal system.  

The Veteran was afforded a VA Examination in October 2009 for his lumbar spine disability.  The examination revealed that the Veteran had moderate tenderness along the paravertebral area L1 through L5.  Range of motion measurements by goniometer shows extension to 0 degrees limited by pain, flexion to 45 degrees limited by pain; bilateral lateral rotation to 25 degrees; and bilateral side-to-side bending to 25 degrees, all limited by pain.  The examination report also reflected that after exercise of the lumbosacral spine there was no additional impairment of join function by pain, fatigue, weakness, incoordination, or lack of endurance.  Even considering the effects of pain on use, the Veteran's forward flexion was not shown to be functionally limited to 30 degrees.

The Board has considered the medical evidence and has not found the functional equivalent of limitation of flexion to 30 degrees or less or a diagnosis of ankylosis during the period prior to May 27, 2015.  Therefore, the Board finds that the 20 percent rating is appropriate and contemplates the Veteran's disability prior to the period of May 27, 2015 and an increase to a 40 percent disability rating or higher is not warranted under the General Rating Formula for Diseases and Injuries of the Spine.


B.  A rating for lumbar spine DDD and DJD in excess of 40 percent after May 27, 2015.
   
As noted above, the Veteran may only receive a disability rating in excess of the currently-assigned 40 percent by showing unfavorable ankylosis of the entire thoracolumbar spine.  The Veteran has not reported any such problem.  The VA medical examinations of record do not reflect ankylosis, and, in fact, the May and December 2015 examinations specifically state that the Veteran does not have ankylosis.  

During the May 2015 evaluation, the Veteran described having constant back pain and difficulty bending forward and flare-ups of back pain occurring daily from sitting or standing over 10 to 15 minutes.  The range of motion test results were abnormal or outside of normal range.  The Veteran's forward flexion was limited to 20 degrees, as were his extension, and right and left lateral flexions.  His right and left lateral rotations were limited to 10 degrees.  The examiner noted that the range of motion itself contributed to a functional loss, limiting the Veteran's ability to bend forward.  The Veteran was able to perform repetitive testing and was examined immediately after repetitive use over time.  It was noted that pain, weakness, fatigability or incoordination did not significantly limit functional ability with repeated use over a period of time.  The examination report also shows that the Veteran does not have guarding or muscle spasm of the thoracolumbar spine.

The December 2015 VA examination report reflects that the Veteran reported being in constant pain, rating his pain level at a 9 out of 10 and flare-ups at a 10 out of 10.  The range of motion test results were again abnormal or outside of normal range, and showed his forward flexion to be limited to 20 degrees.  The Veteran's extension, right and left lateral flexion and right and left lateral rotation were all limited to 10 degrees.  It was also reported that there was pain noted on examination of all ranges of motion, but did not result in or cause functional loss.  The examiner noted tenderness along the lumbar muscles, but the Veteran was able to perform repetitive use testing with at least three repetitions.  No additional loss of function or range of motion after three repetitions was reported.  Again, pain, weakness, fatigability or incoordination was not shown to significantly limit functional ability with repeated use over a period of time.  This examination reflected that the Veteran did have guarding or muscle spasm of the thoracolumbar spine.  The examiner reported that additional factors contributing to the disability including interference with sitting and interference with standing.  

As stated above, both examinations, performed by different examiners, note that the Veteran does not have ankylosis.  For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin of the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243, Note (5) (2016).

In considering the evidence of record, the Board finds that the already assigned 40 percent evaluation, and no higher, is appropriate, for the period after May 27, 2015, and there is no basis for awarding a higher evaluation for the Veteran's lumbar spine DDD and DJD.  



C.  Entitlement to a higher rating for radiculopathy of the lower extremities

The Veteran's neurological impairment of the left and right lower extremities associated with lumbosacral DDD and DJD are each rated at 20 percent disabling, effective June 11, 2014, under 38 C.F.R. §§  4.124a, Diagnostic Code 8520.  Under Diagnostic Code 8520, a 10 percent evaluation is assigned for mild incomplete paralysis of the sciatic nerve; a 20 percent evaluation is assigned for moderate incomplete paralysis; a 40 percent evaluation is assigned for moderately severe incomplete paralysis; a 60 percent evaluation is assigned for severe, with marked muscular atrophy incomplete paralysis; and an 80 percent evaluation is assigned for complete paralysis, where the foot dangles and drops, no active movement possible below of muscles below the knee, flexion of knee weakened or (very rarely) lost.

Service-connection was established for radiculopathy of the right lower extremity associated with lumbosacral DDD and DJD and radiculopathy of the left lower extremity associated with lumbosacral DDD and DJD via the February 2010 rating decision, which also granted service connection for the DDD and DJD, discussed above.  As such, these issues are before the Board on appeal.  

The radiculopathy disorders of the right and left lower extremities were rated at 10 percent, respectively, with an effective date of September 19, 2008.   The 10 percent rating was then increased to 20 percent for both lower extremities via a June 2015 Rating Decision, with the effective date of June 11, 2014.  

i.  Radiculopathy ratings in excess of 10 percent for the period 
prior to June 11, 2014

In July 2007, the Veteran reported to TAMC with sharp back pain with radiation down the left leg.  The severity of the radicular symptoms was not discussed in the TAMC medical records.  In October 2009, the Veteran was afforded a VA Examination.  The examination report noted that the Veteran had left lower back pain with intermittent radiation to the posterior thigh and intermittent thigh swelling.  Further neurological symptoms were not discussed, nor were any radiating pain in the right lower extremity.     

In November 2011, the Veteran was given a VA Examination for peripheral nerves conditions at the Honolulu VA Medical Center (VAMC).  The examiner noted only one diagnosis, which was peripheral neuropathy of the left sciatica.  The examiner described the Veteran's relevant disability history as: "Left lower extremity numbness/tingling worse with running and prolonged sitting/standing for 10 to 15 minutes.  Left lower extremity numbness/tingling travels along back of leg and ends at the back of the ankle.  No treatment for left lower extremity numbness/tingling."

The examiner marked the symptoms of parasthesias and/or dysesthesias in the right lower extremity as "none," but "mild" in the left lower extremity.  Numbness in the right lower extremity was marked as "none," and again "mild" in the left lower extremity.

Muscle strength testing was performed and the Veteran's knee extension strength was measured.  In the right knee, the Veteran scored a 5/5, or normal strength, but in the left knee scored a 4/5, or active movement against some resistance.  The examiner noted that the Veteran did not have muscle atrophy.  A sensory examination was also performed and the Veteran's results were normal in both extremities for the thigh and knee, lower leg/ankle, and foot/toes.  The Veteran's gait was normal.  

The examiner noted that the Veteran's sciatic nerve was normal in the right side, but had mild incomplete paralysis in the left side.  The results for the external popliteal (common peroneal) nerve were normal on both the right and left sides, as were the results for the musculocutaneous (superficial peroneal) nerve, anterior tibial (deep peroneal) nerve, internal popliteal (tibial) nerve, posterior tibial nerve, anterior crural (femoral) nerve, internal saphenous nerve, obturator nerve, external cutaneous nerve of the thigh, and the ilio-inguinal nerve.  

No EMG studies were performed but functional impact was noted as impacting the Veteran's ability to work.  The example mentioned that the Veteran's left lower extremity numbness/tingling with running and prolonged sitting/standing for 10 to 15 minutes affected the Veteran's ability to work because the symptoms are distracting and disturb the Veteran during work.

The Veteran underwent another examination in March 2013 where he reported having limitation in walking because of his spine disability and pain traveling down both legs to the calves and ankles, which began in 2007.  The Veteran reported that, on average, he could walk for 20 yards and it would take him 20 minutes to do so.  He reported having weak legs and feet. He reported that at the time of pain, he is unable to lift weigh, sleep comfortably, stand up from a sitting position naturally and has decreased bending and range of motion.

The examination report states that upon examination, the Veteran walked with an antalgic gait due to low back pain.  The examination revealed evidence of radiating pain on movement in both posterior thighs.  There was a positive straight leg raising on the right and left legs.  There was no atrophy present in the limbs and no ankylosis of the thoracolumbar spine.

A neurological examination of the lower extremities was performed and motor function was within normal limits.  The sensory exam to pinprick and pain, touch, position, vibration and temperature was intact on the right and left.  The lower extremity reflexes were all normal and no peripheral nerve involvement was evident during examination.

In light of the above examination reports and medical records and a thorough review thereof, the evidence shows that the Veteran's radiculopathy of the right and left lower extremities most closely approximated the criteria for a 10 percent disability rating, which is mild paralysis of the sciatic nerve, and no higher rating.


ii.  Radiculopathy rating in excess of 20 percent following the 
period of June 11, 2014

VA afforded the Veteran a relevant examination in March 2015, which, although not sufficient for rating purposes of the lumbar DDD/DJD condition, documented the Veteran's reports of radiating pain.  The Veteran stated that he experienced daily flare-ups of back pain from sitting or standing for periods of time exceeding 30 minutes which result in radiation of pain down the right and left posterior thigh and calf lasting 5 to 10 minutes and relieved by stretching and massage and no increase in functional disability.  The Veteran also stated that the pain radiates to his legs with numbness.  It was noted that the radiating pain has been diagnosed as sciatica. 

As discussed above in section II(B), the Veteran was given a VA Examination in May 2015.  At the examination, the Veteran reported radiation of pain down the right and left posterior thighs and calves lasting about 30 minutes and relieved by stretching and massaging with no increase in functional disability.  The examiner noted that the Veteran did not have muscle atrophy.  A sensory examination was conducted and results for sensation to light touch (dermatome) testing were normal in the upper anterior thigh, the thigh/knee region, the lower leg/ankle region, and the foot/toes in both the right and left extremities. 

Particularly, in regards to the Veteran's radiculopathy, the examiner noted that the Veteran suffered for intermittent pain, usually dull, in the right and left lower extremities and also exhibited parasthesias and/or dysesthesias and numbness in the right and left lower extremities.  The severity of radiculopathy was documented as moderate in the right and left sides.

A December 2015 VA Examination revealed similar results to the previous examinations.  The Veteran reported lower back pain radiating down to the calves on both sides with numbness and occasional tingling.  It was noted that the Veteran had radiculopathy of moderate severity in both the right and left lower extremities involving the sciatic nerve.

The above findings reflect that there are neurological symptoms of radiculopathy, but the preponderance of the evidence, including thorough VA examinations, indicate that these have not risen to the level of associated objective neurologic abnormalities approximating more than moderate paralysis of the sciatic nerve, consistent with the criteria of a 20 percent disability rating.   


      III.  Extraschedular Consideration

Also considered by the Board is whether referral is warranted for a rating outside of the schedule.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2016).

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  38 C.F.R. § 3.321(b).  The Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R.  § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  

Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, the Board or the RO must determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

All symptoms and the level of disability resulting from the Veteran's lumbar spine DDD and DJD are addressed by criteria found in the rating schedule.  These include his limitation of motion, pain (via 38 C.F.R. § 4.40, § 4.45, and § 4.59), and neurologic symptoms of the lower extremities.  The schedule also provides for ratings for symptoms more severe than those suffered by the Veteran.  There are no symptoms left uncompensated or unaccounted for by the assignment of a schedular rating.  Therefore, the first prong of the Thun test is not satisfied and referral for extraschedular consideration is not warranted.  

Also considered by the Board is whether the collective effect of his other service connected disabilities warrant referral for extraschedular consideration.  See Johnson v. Shinseki, 762 F.3d 1362 (Fed. Cir. 2014).  The Veteran is service connected for post-operative right rotator cuff repair right shoulder (major), currently rated at 30 percent disabling, left shoulder DJD, currently rated at 20 percent disabling, patella chondromalacia, status post tibial plateau contusion/degenerative changes, left knee, currently rated at 10 percent disabling, right knee patellofemoral syndrome with degenerative arthritis, rated at 10 percent disabling, and right shoulder surgical scars, noncompensably rated.  There is no collective effect of his other service connected disabilities that make his disability an exceptional or unusual one with regard to his lumbar spine DDD and DJD or radiculopathy of the right and left lower extremities.

For these reasons, the Board declines to remand this case for referral for extraschedular consideration.


ORDER

Entitlement to an initial rating in excess of 20 percent for lumbar spine degenerative disc disease (DDD) and degenerative joint disease (DJD) prior to May 27, 2015 and in excess of 40 percent thereafter is denied.

Entitlement to an initial rating for radiculopathy of the right lower extremity in excess of 10 percent for the period prior to June 11, 2014 and in excess of 20 percent thereafter is denied.

Entitlement to an initial rating for radiculopathy of the left lower extremity in excess of 10 percent for the period prior to June 11, 2014 and in excess of 20 percent thereafter is denied.



____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


